NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50156

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02725-LAB

 v.
                                                MEMORANDUM*
FRANCISCO TEMBLADOR-
SANDOVAL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Francisco Temblador-Sandoval appeals from the district court’s judgment

and challenges the 52-month concurrent sentences, and 5-year concurrent

supervised release terms, imposed following his guilty-plea convictions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of cocaine and heroin, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Temblador-Sandoval first contends that the district court erred by denying

his request for a minor role reduction under U.S.S.G. § 3B1.2. We review the

district court’s interpretation of the Guidelines de novo, its factual findings for

clear error, and application of the Guidelines to the facts for abuse of discretion.

See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

Contrary to Temblador-Sandoval’s contention, the court did not deny his request

for a minor role reduction based on a misunderstanding of how the amended

guideline applies to drug couriers or superseded law. Rather, the court properly

considered the minor role Guideline and its amended commentary, and the totality

of the circumstances, to determine whether Temblador-Sandoval was

“substantially less culpable than the average participant.” U.S.S.G. § 3B1.2(A),

(C). Moreover, under the facts of this case, particularly Temblador-Sandoval’s

repeated border crossings with drugs, the court did not abuse its discretion in

finding that Temblador-Sandoval was not a minor participant in the offense. See

United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      Temblador-Sandoval next contends that the district court procedurally erred

by failing to explain why it was imposing a term of supervised release and to

address his two primary arguments in favor of a below-Guidelines sentence. The



                                           2                                     16-50156
court did not err. It stated that a supervised release term would help ensure that

Temblador-Sandoval did not return to the United States after his release. In

addition, the record reflects that the court considered Temblador-Sandoval’s

mitigating arguments and adequately explained the mid-range sentence. See

United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir. 2008).

      Finally, Temblador-Sandoval contends that his five-year term of supervised

release is substantively unreasonable. Notwithstanding the district court’s

observation that Temblador-Sandoval was not likely to reoffend, the court did not

abuse its discretion in imposing the term of supervised release as an added measure

of deterrence and protection. See U.S.S.G. § 5D1.1 cmt. n.5; United States v.

Valdavinos-Torres, 704 F.3d 679, 692-93 (9th Cir. 2012).

      AFFIRMED.




                                          3                                    16-50156